MEMORANDUM **
Vernell Smith, a California state prisoner, appeals pro se the district court’s August 1, 2003 order denying his post-judgment motion. Because Smith did not timely file a notice of appeal from the underlying January 14, 2003 judgment, we lack jurisdiction to review his due process contentions. We have jurisdiction pursuant to 28 U.S.C. § 1291 to review the district court’s August 1, 2003 post-judgment order. We review for abuse of discretion, Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir.1991), and we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.